Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.     Applicant's submission filed on 8-2-2022 has been entered.

2.        Claims 1 - 20 are pending.  Claims 1 - 3, 8 - 10, 13 - 17 have been amended.  Claims 1, 8, 13 are independent.  File date is 3-11-2021.  

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Initially it should be noted that the present application is a continuation application of application 16/415,106, now Patent No. 10,952,022, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 1 - 20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 10,952,022.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1, 8, 13 of the instant application (17/199126) are almost the same as Patent (10,952,022) Claims 1, 11.  Claim 1 of the 10,952,022 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 1, 8, 13 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  


Application 17/199126
Claim 1

Patent (10,952,022)
Claim 1
“receiving, by a device, an application programming interface (API) a call from an end point before receipt of the call by at least one of a plurality of microservices, the call to initiate a function of a service”
“receiving, by a device intermediary to a plurality of endpoints and a plurality of microservices, a plurality of calls to access one or more of the plurality of microservices, the microservices to perform a function or skill of at least one service or at least one application”
“identifying, by the device, a type of device of the end point to enable identification of a microservice of the plurality for use with the type of device”
“identifying, by the device, a context for each of the endpoints of the plurality of endpoints based on an original call for a 
microservice from that endpoint, the context comprising one of a type of device of the endpoint or a type of application of the endpoint communicating the call”
“providing, by the device responsive to receipt of the API call and based at least on the type of device, a service graph that identifies the microservice”
“identifying, by the device, for each unique context, one or more microservices of the plurality of microservices with that unique context” and “generating, by the device based on at least one unique context, a service 
graph to identify at least one microservice of the plurality of microservices to respond to the received plurality of calls” 



Claim Rejections - 35 USC § 103  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1 - 20 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Wright et al. (US PGPUB No. 20080299954) in view of Jiang et al. (US Patent No. 10,469,317).     	
Regarding Claims 1, 8, 13, Wright discloses methods and a system.  
Furthermore, Wright discloses for a): receiving, by a device, a call from an end point before receipt of the call by at least one of a service.  (Wright ¶ 087, ll 11-21: user provisions mobile device profile such that calls (i.e. plurality of calls) from identified users are rerouted to a particular computing system environment based upon updated context information; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions (service comprised of one or more functions); various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 069, ll 1-14: request received by mobile switching center and is held pending an approval or rejection by the communication management system; applicable mobile switching center then transmits request to mobile service provider communication component to request a determination whether requested communication channel should be established)

Wright does not explicitly disclose for a): a plurality of microservices of a service, and an API call to initiate a function of a service.  
However, Jiang discloses for a): wherein a plurality of microservices of a service, the API call to initiate a function of the service.  (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 4, ll 13-20: each “network service” is typically implemented as a service chain of individual network functions that each perform a different operation on a packet flow; an overall “network service” is implemented as a “service chain” or “network service chain” of a set of service nodes, each service node operating to provide a different virtualized network function (VNF))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for a): a plurality of microservices of a service, and an API call to initiate a function of a service as taught by Jiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables the deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)

Furthermore, Wright discloses for b): identifying, by the device, a type of device of the end point for use with the type of device. (Wright ¶ 087, ll 11-21: user provisions a mobile device profile such that calls from an identified user are rerouted to a system environment based upon updated context information; ¶ 011, ll 11-19: information regarding identity of caller and electronic calendar of callee considered, and if communication management system determines mobile device not currently available to establish a requested communication session, then communication management system provides communication channel mitigation options such as interaction with other communication services; (current context determines type of communication attempted to be established); ¶ 046, ll 5-19: mobile switch center includes interfaces for establishing communication channels with various communication devices (i.e. types of devices), such as landline telephones, via a public switched telephone network (PSTN); includes interfaces for establishing communication channels with various communication devices, such as a VoIP communication device; includes interfaces for establishing communication channels with a mobile-based communication device, such as another mobile communication device; (i.e. type of device determines communication interface utilized for communication with device)) 
 
Wright does not explicitly disclose for b): a type of device enabling identification of a microservice. 
However, Jiang discloses b): identifying a type of device to enable identification of a service of the plurality of microservices. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 10, ll 57-62: controller identifies a device profile indicated at least in part by VNF descriptor and more particularly by device family; using the device profile, controller obtains configuration information required to instantiate VNF (service) in the operating environment and tie VNF to the service chain)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for b): a type of device enabling identification of a microservice as taught by Jiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables the deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)

Furthermore, Wright does not explicitly disclose for c): providing, based at least on the type of device, a service graph that identifies microservice. 
However, Jiang discloses:
c)  providing, by the device responsive to receipt of the API call and based at least on the type of device, a service graph (Jiang col 6, ll 10-21: network service is a forwarding graph (service graph) of network functions (microservices) interconnected by supporting network infrastructure; various network functions implemented in multiple different networks; network functions that make up network service contribute to the overall functionality of the higher-level network service; network service processing operations are a combination of its functional blocks, which include individual network functions, sets of network functions, network function forwarding graphs, and/or the infrastructure network), that identifies the microservice to respond to the API call from the endpoint. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for c): providing, based at least on the type of device, a service graph that identifies microservice as taught by Jiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables the deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)   

Furthermore, Wright discloses for Claim 13, wherein a system comprising: one or more processors, coupled to memory and configured to perform operations. 
(Wright ¶ 150, ll 13-24: data and/or components stored on computer readable medium; computing devices configured to implement the processes, methods of present disclosure with the processing and execution of the various data and components; (instruction upon computer readable medium))

Regarding Claims 2, 9, 14, Wright-Jiang discloses the method of claim 1 and the method of claim 8 and the system of claim 13, wherein the device is intermediary to the end point.  (Wright ¶ 087, ll 11-21: user provisions mobile device profile such that calls (i.e. plurality of calls) from identified users are rerouted to a particular computing system environment based upon updated context information)    
Wright does not explicitly disclose a microservice. 
However, Jiang discloses wherein the microservice. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for a microservice as taught by Jiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)   

Regarding Claims 3, 10, 15, Wright-Jiang discloses the method of claim 1 and the method of claim 8 and the system of claim 13. 
Wright does not explicitly disclose the type of device based on data of an API call. 
However, Jiang discloses wherein further comprising identifying, by the device, the type of device based at least on data of the API call. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile (type of device) associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for the type of device based on data of an API call as taught by Jiang. One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)  

Regarding Claims 4, 16, Wright-Jiang discloses the method of claim 1 and the system of claim 13, wherein the type of the device comprises one of a desktop device, a mobile device or an Internet of Things (IoT) device. (Wright ¶ 011, ll 1-5: uses received context information in combination with profile information associated with a particular mobile device and users in order to make decisions regarding how to manage communication session requests and/or ongoing communication sessions; (selected: mobile device))    

Regarding Claims 5, 17, Wright-Jiang discloses the method of claim 1 and the system of claim 13.
Wright does not explicitly disclose the type of device comprises identification of a type of operating system. 
However, Jiang discloses wherein the type of device comprises identification of a type of operating system of the device. (Jiang col 5, ll 51-056: virtual machine (i.e. computing system) provides a virtualized/guest operating system for executing applications in an isolated virtual environment)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for the type of device comprises identification of a type of operating system as taught by Jiang. One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)  

Regarding Claims 6, 12, 19, Wright-Jiang discloses the method of claim 1 and the method of claim 8 and the system of claim 13, including microservice used by the end point. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)
Wright does not explicitly disclose displaying service graph to identify microservice. 
However, Jiang discloses wherein further comprising displaying, by the device, the service graph to identify the microservice used by the end point. (Jiang col 6, ll 10-21: network service is a forwarding graph (service graph) of network functions (microservices) interconnected by supporting network infrastructure; various network functions implemented in multiple different networks; network functions that make up network service contribute to the overall functionality of the higher-level network service; network service processing operations are a combination of its functional blocks, which include individual network functions, sets of network functions, network function forwarding graphs, and/or the infrastructure network)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for displaying service graph to identify microservice as taught by Jiang. One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)  

Regarding Claims 7, 20, Wright-Jiang discloses the method of claim 1 and the system of claim 13, including services.  (Wright ¶ 124, ll 6-11: communication mitigation includes selection of alternative communication channels such as redirection to a voicemail system, text to speech message processing system, redirection to a SMS service or an email service, and etc.)    
Wright does not explicitly disclose a plurality of microservices. 
However, Jiang discloses wherein the service comprises the plurality of microservices. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 4, ll 13-20: each “network service” is typically implemented as a service chain of individual network functions that each perform a different operation on a packet flow; an overall “network service” is implemented as a “service chain” or “network service chain” of a set of service nodes, each service node operating to provide a different virtualized network function (VNF))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for a plurality of microservices as taught by Jiang. One of ordinary skill in the art would have been motivated to employ the teachings of Jiang for the benefits achieved from a system that enables deployment of microservices via calls such as API calls. (Jiang col 9, ll 9-15)  

Regarding Claims 11, 18, Wright-Jiang discloses the method of claim 8 and the system of claim 13, wherein the type of application comprises one of a browser, a client application or a mobile application. (Wright ¶ 047, ll 4-9: computing device includes various hardware and software components such as a browser software application; (selected: a browser))    

Response to Arguments
7.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-2-2022, with respect to the rejection(s) under Wright in view LaBrou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wright in view of Jiang. 

A.  Applicant argues on page 8 of Remarks:    ...   do not teach or suggest, application programming interface calls to initiate a function of a service that are responded to by a microservice identified in a service graph.

    The Examiner respectfully disagrees.  Jiang discloses the implementation of microservices (or a service chain to perform a service task).  (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 4, ll 13-20: each “network service” is typically implemented as a service chain of individual network functions that each perform a different operation on a packet flow; an overall “network service” is implemented as a “service chain” or “network service chain” of a set of service nodes, each service node operating to provide a different virtualized network function (VNF))

B.  Applicant argues on page 8 of Remarks:    ...   nowhere does Wright discuss a call to initiate a function of any service, nor any a microservice identified in a service graph to respond to the API call from the end point.

    The Examiner respectfully disagrees. Jiang discloses API calls implemented in order to initiate microservices (or a function of a service). (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 10, ll 57-62: controller identifies a device profile indicated at least in part by VNF descriptor and more particularly by device family; using the device profile, controller obtains configuration information required to instantiate VNF (service) in the operating environment and tie VNF to the service chain) (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain; col 10, ll 57-62: controller identifies a device profile indicated at least in part by VNF descriptor and more particularly by device family; using the device profile, controller obtains configuration information required to instantiate VNF (service) in the operating environment and tie VNF to the service chain)

C.  Applicant argues on page 8 of Remarks:    ...   Wright does not identify a type of device of the endpoint or a type of application.

    The Examiner respectfully disagrees.  Jiang discloses a determination of a type of device (an endpoint) from its device profile. (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)

D.  Applicant argues on page 9 of Remarks:    ...   Wright does not teach or suggest a type of device or type of application of the end point.

    The Examiner respectfully disagrees.  Jiang discloses a determination of a type of device (an endpoint) from its device profile.  (Jiang col 9, ll 9-15: controller uses configuration data statically defined by a device profile associated with executing one or more workflows defined within a device profile in order to invoke APIs (i.e. calls) on other components and/or micro-services (i.e. API calls to microservices); instantiate VNF to service chain)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/KYUNG H SHIN/                                                                                                11-6-2022Primary Examiner, Art Unit 2452